      Case 2:20-cv-00089-BSM Document 19 Filed 01/04/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

BRUCE JEFFERS                                                              PLAINTIFF
REG #13379-029

v.                        CASE NO. 2:20-CV-00089-BSM

UNITED STATES OF AMERICA                                                 DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED, this 4th day of January, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
